internal_revenue_service number release date index number 468b --------------------------------------- ---------------------------- ------------------------------------------- ------------------------------ in re ---------------------------- ----------------------- department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b06 - plr-130680-04 date -------- ------- ---------------- -------------------------- ----- ------- --------------- ------------- taxpayer ---------------------------- state a year date date b c d e f dear ------------- of a_trust pursuant to a plan_of_reorganization under chapter of the u s bankruptcy code the plan established to satisfy certain asbestos-related personal injury claims brought against taxpayer specifically you have requested the following rulings trust the successor trust will be treated as a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations contemplated by the plan will be excluded from the gross_income of the successor trust pursuant to sec_1_468b-2 and payment in accordance with sec_162 sec_461 and sec_468b of the internal_revenue_code pursuant to sec_1_468b-3 taxpayer will be entitled to a deduction with as of the effective date of the establishment of the trust the successor taxpayer may deduct its payments to the successor trust in the year of the assets the trust assets transferred to the successor trust as this is in reply to a request_for_ruling dated date concerning the creation plr-130680-04 respect to its promissory note transferred to the successor trust in the year payments are made on the promissory note not the year of delivery of the promissory note to the successor trust facts taxpayer is a state a corporation with offices and warehouses located on date taxpayer and certain asbestos claimants reached a global the collateral trust was established for the purpose of holding a security_interest throughout the state taxpayer is a distributor and fabricator of gaskets and packings for general industrial use and application since year taxpayer has been involved in a number of asbestos-related lawsuits and tort claims for personal injury death and disease as a result of exposure to asbestos or asbestos-related products as of date approximately b cases were pending in a number of jurisdictions involving some c claimants asbestos claimants settlement which included filing the plan under chapter of the bankruptcy code and executing a settlement agreement a security and assignment agreement and a collateral trust agreement creating a_trust for the benefit of the asbestos claimants the collateral trust in certain insurance proceeds the collateral and to use such collateral to pay asbestos-related claims as well as certain reimbursable transaction costs incurred by taxpayer in connection with settling all of the asbestos-related claims and the chapter reorganization date of the plan for the benefit of the asbestos claimants and unknown asbestos claimants and will be responsible for satisfying all of the asbestos claims of taxpayer the successor trust will be established as a_trust under the laws of state a under the plan once the successor trust becomes effective the collateral trust will transfer all of its rights and trust assets to the successor trust and terminate the successor trust will preserve the rights of the collateral trust beneficiaries as stated in the collateral trust agreement all asbestos claims will be assumed by and transferred to the successor trust the successor trust will assume and be solely responsible for all of the asbestos claims of taxpayer in addition to certain insurance proceeds transferred from the collateral trust the successor trust’s assets will consist of taxpayer’s promissory note in the amount of dollar_figured the promissory note will be payable to the successor trust over a period of e years commencing at the end of the month in which the effective date occurs the successor trust will be responsible for all trust expenses including administrative costs and legal accounting and other professional fees incurred in connection with its purposes and pursuant to the plan the successor trust will be established after the effective plr-130680-04 activities the successor trust also will indemnify and reimburse taxpayer for certain costs and expenses related to asbestos claims except for reimbursable transaction costs that total less than dollar_figuref including any expenses costs and fees judgments settlements or other liabilities arising from or incurred in connection with any_action related to an asbestos claim the plan provides that the successor trust will become effective on the effective date as defined by the plan under the plan the effective date means the first business_day immediately following the first day upon which all of the conditions to occurrence of the effective date contained in the plan have been satisfied or waived facilitating taxpayer’s bankruptcy and the settlement and payment of the asbestos claims brought against it taxpayer further represents that by utilizing the successor trust as a separate legal entity taxpayer will be able to assign the trust assets to the successor trust in order to satisfy the asbestos claims pursuant to the plan taxpayer’s liability for the asbestos claims will be assumed by the successor trust and barred as against taxpayer finally taxpayer represents that the successor trust will enable taxpayer to reorganize and emerge from bankruptcy free from the asbestos claims taxpayer represents that the successor trust will be formed for the purpose of applicable law sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the following requirements of sec_1_468b-1 it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability-- i under the comprehensive environmental response compensation and liability act of cercla or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and plr-130680-04 it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to sec_162 provides that there shall be allowed as a deduction all the sec_1_468b-2 provides that in general amounts transferred to the sec_461 provides that in determining whether an amount has been resolve or satisfy claims described in sec_1 c as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund however under sec_1_468b-3 economic_performance does not occur with respect to transfers to the qualified_settlement_fund for non-allowable claims qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or a related_person interest on debt of a transferor or a related and payments in compensation_for late or delayed transfers are not excluded from gross_income ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs payment to another person and arises out of any tort economic_performance occurs as the payments to such person are made performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1_468b-3 provides that economic_performance does not occur when a transferor transfers to a qualified_settlement_fund its debt or the debt of a related_person instead economic_performance occurs as the transferor or related_person makes principal payments on the debt sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from sec_1_468b-3 provides that for purposes of sec_461 economic sec_461 provides that if the liability of the taxpayer requires a plr-130680-04 gross_income if the settlement of an insurance claim occurs after a transferor makes a transfer to a qualified_settlement_fund for which a deduction has been taken the transferor must include in income the amounts received from the settlement of the insurance claim to the extent of the deduction ruling further the trust assets transferred to the successor trust as contemplated by based solely on the information provided and representations made we rule that the successor trust once effective will be a qualified_settlement_fund under sec_1_468b-1 because the three requirements of that section are satisfied first the successor trust is established pursuant to an order of the bankruptcy court and is subject_to that court’s continuing jurisdiction second the successor trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from a related series of events ie the distribution and fabrication of products containing asbestos and that have given rise to at least one claim asserting tort liability for personal injury or death third the successor trust is a_trust under the laws of state a the fact that the successor trust will be used to pay certain non- allowable claims ie certain reimbursable transaction costs indemnity payments and similar costs discussed hereinabove does not invalidate its status as a qualified_settlement_fund because such non-allowable claims arise from the same related series of events the plan will be excluded from the gross_income of the successor trust pursuant to sec_1_468b-2 because the trust assets are being transferred to the successor trust by or on behalf of taxpayer to resolve or satisfy taxpayer’s asbestos claims and related liability for which the successor trust is established otherwise met taxpayer may deduct its payments to the successor trust in the year of payment however with respect to the promissory note transferred to the successor trust by taxpayer taxpayer will be entitled to a deduction in the year payments are made on the promissory note not the year of delivery of the promissory note to the successor trust likewise with respect to the insurance proceeds referred to herein no deduction will be allowed to taxpayer for a transfer to the successor trust to the extent the insurance proceeds are excludable from taxpayer’s gross_income federal tax treatment of this transaction except as specifically set forth above no opinion is expressed regarding the finally to the extent that the requirements of sec_162 and sec_461 are plr-130680-04 the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of sincerely thomas a luxner branch chief office of associate chief_counsel income_tax and accounting
